Citation Nr: 0528888	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  

3.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1964 to June 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the RO.

In September 2005, the veteran had a hearing via 
videoconference with the undersigned Veterans Law Judge.  

In part, the veteran raised contentions to the effect that 
service connection is warranted for peripheral neuropathy, 
primarily as a result of his service-connected diabetes 
mellitus.  

That claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).  However, it is referred to 
the RO for the indicated action.  

The issues of entitlement to service connection for left knee 
disability and entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1964 to June 1967.  

2.  On September 12, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

With respect to the issue of service connection for right 
knee disability, the criteria for withdrawal of a Substantive 
Appeal by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

During a prehearing conference in September 2005, the veteran 
withdrew his appeal with respect to the issue of service 
connection for right knee disability.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the issue of service connection for right knee disorder, and 
it is dismissed.  




ORDER

The appeal of the issue of service connection for right knee 
disorder is dismissed.  


REMAND

In November 2003, J. E. K, Jr., M.D., performed arthroscopic 
surgery on the veteran's left knee.  On Form 21-4142, 
received in April 2005, the veteran reported that he had 
continued to receive treatment by Dr. K., in part, for knee 
problems.  

In a VA outpatient record, dated in June 2004, it was noted 
that the veteran was scheduling physical therapy with the 
surgeon who had performed the surgery on his left knee.  

Records received from Dr. K. do not reflect the veteran's 
treatment after April 2004.  

During his September 2005 hearing, the veteran raised 
contentions to the effect that he had left knee disability as 
the result of his service-connected diabetes mellitus.  38 
C.F.R. § 3.310(a) (2005).  

When a service-connected disorder causes an increase in 
disability to a non-service-connected condition, such an 
increase is to be treated as if service connected.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In this regard, the veteran testified that in 2005, his 
private physician had written a report relating the veteran's 
left knee disability to his service-connected diabetes 
mellitus.  That report has not been associated with the 
claims folder.  

During his videoconference hearing, the veteran also 
testified that as recently as May 2005, he had been treated 
for left knee disability at the VA Medical Center (MC) in 
Asheville, North Carolina.  Records from the Asheville VAMC 
do not reflect the veteran's treatment after November 2004.  

In a January 2005 rating decision, the RO granted the 
veteran's claim of service connection for PTSD and assigned 
an initial rating of 30 percent, effective on April 26, 2004.  
In April 2005, the veteran filed a Notice of Disagreement 
(NOD) with that rating.  

Since the veteran submitted a timely NOD regarding that 
issue, the Board is required to remand that issue to the RO 
for issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this appeal to this extent is REMANDED to the RO 
for the following actions:

1.  The RO should undertake to issue an 
SOC concerning the claim of an increased 
rating for the service-connected PTSD.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 202 (2005). 

2.  The RO should undertake to ask the 
VAMC to furnish records reflecting the 
veteran's treatment from November 2004 
through the present.  Such records should 
include, but are not limited to, reports 
of physical therapy, outpatient records, 
discharge summaries, consultation 
reports, reports of radiographic studies, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records he may have in his possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  

3.  The RO should take appropriate steps 
to request that J. E. B., IV, M.D., 
provide a copy of his 2005 statement 
reflecting an etiological relationship 
between the veteran's diabetes mellitus 
and the development of his left knee 
disability.  Also request that Dr. B. 
furnish copies of the veteran's clinical 
records reflecting the veteran's 
treatment from January 2004 through the 
present.  As above, such records should 
include, but are not limited to, reports 
of physical therapy, outpatient records, 
discharge summaries, consultation 
reports, reports of radiographic studies, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records he may have in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(e) (2005).  

4.  The RO should take appropriate steps 
to ask that J. E. K., Jr., M.D., provide 
copies of the veteran's clinical records 
reflecting the veteran's treatment from 
April 2004 through the present.  As 
above, such records should include, but 
are not limited to, reports of physical 
therapy, outpatient records, discharge 
summaries, consultation reports, reports 
of radiographic studies, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the appellant 
provide any such records he may have in 
his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

5.  When the actions in paragraphs 2, 3, 
and 4 have been completed, schedule the 
veteran for an orthopedic examination to 
determine the nature, etiology, and 
extent of any left knee disability found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  Identify as precisely as 
possible, the diagnosis of each left 
knee disability found to be present.  
If the veteran does not now have 
left knee disability, please state 
so.

b.  Explain the elements supporting 
each diagnosis.  

c.  For each current left knee 
disability, render a medical opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that such left knee 
disability is the result of any 
event in service.  

d.  For each current left knee 
disability, render a medical opinion 
as to whether it is more likely than 
not, at least as likely as not, or 
less likely than not that such left 
knee disability is the result of or 
chronically worsened by his service-
connected diabetes mellitus.  

A complete rationale for any opinion must 
be provided.  If the examiner cannot 
answer any of the above questions, he or 
she should so state.

6.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
service-connection for left knee 
disability.  In part, the RO must 
determine whether such disability is the 
result of or has been chronically 
worsened by the veteran's service-
connected diabetes mellitus.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


